Citation Nr: 1026092	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-31 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for hallux valgus 
of the left foot with post surgical arthritis and cysts.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1997. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). 

In October 2009, the RO granted a temporary total rating for 
convalescence following left foot surgery, effective from 
September 2, 2009 to January 1, 2010, and a 10 percent rating 
thereafter.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

Service treatment records showed that the Veteran underwent a 
left bunionectomy with a two screw fixation in June 1996.   
Records of follow-up treatment showed that the Veteran 
experienced residual left foot swelling and pain.  After 
discharge from service in August 1997, a VA examiner noted the 
Veteran's report of continued left foot pain, numbness, and 
decreased range of motion of the left first toe.  X-rays showed 
post-surgical changes including the presence of two small cysts.  

In December 1997, the RO granted service connection and a 
noncompensable rating for hallux valgus of the left foot.  In 
April 1999, the RO granted an increased initial rating of 10 
percent for the left foot disorder, effective the day following 
discharge from service.  The RO assigned the 10 percent rating 
for resection of the metatarsal head with moderate residual 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5284 (2009).  

The Veteran received treatment for left foot discomfort by a 
private podiatrist from May 2000 to September 2002 that included 
surgery in April 2001 to remove a bone spur from the left first 
toe.  VA outpatient records starting in January 2005 showed 
continued treatment for left toe pain.  An initial X-ray showed 
the presence of two screws, tiny cysts, and mild degenerative 
joint disease.  Clinicians prescribed orthotic devices, but the 
Veteran obtained little relief. 

In September 2009, the Veteran underwent an additional corrective 
left foot surgery at a VA facility.  In October 2009, the RO 
granted a temporary total rating from September 2, 2009 to 
January 1, 2010 for convalescence.  

Following a period of convalescence, when the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of the total rating.  38 C.F.R. § 4.30 (2009).   In 
correspondence in November 2009, the RO notified the Veteran that 
a VA examination would be provided at the end of the convalescent 
period to evaluate his left foot status.  

In a May 2010 Board hearing, the Veteran stated that he worked 
full time as an airport security officer with duties that 
required standing or walking for his entire shift.  He stated 
that he missed work on three occasions in the past year as a 
result of foot pain.  The Veteran stated that he walked with an 
altered gait and experienced severe foot pain, cramping, 
swelling, blisters, and calluses which were exacerbated when his 
duties required a rapid response.  He stated that he used 
prescription medication for pain and wore special shoes but had 
not been prescribed orthotic devices for two or three years.   
The Veteran stated that he continued to be seen at a VA primary 
care clinic but had not received a foot examination since the 
2009 surgery.  

The Board concludes that the evidence of record of the Veteran's 
left foot status since surgery in September 2009 is not 
sufficient to adequately assign a schedular rating following the 
period of post-surgery convalescence and that a VA examination is 
necessary to decide the claim.   



Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA treatment 
since September 2009.   Associate any 
records obtained with the claims file.  

2.  Schedule the Veteran for a VA 
examination of his left foot.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's residual symptoms of left foot 
surgery including but not limited to pain, 
swelling, limitation of motion, cysts, 
scars, and degenerative joint disease.  
Request that the examiner provide a 
clinical assessment of the impact of the 
disability on the Veteran's capacity to 
perform his employment duties as an airport 
security officer.  

3.   Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim for a rating in excess of 10 
percent for hallux valgus of the left foot 
with post surgical residual arthritis and 
cysts prior to September 2, 2009 and after 
January 1, 2010.   If any benefit sought 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the appellant and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the appellant at this time.  However, 
the Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


